03/19/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 19-0157



                               No. DA 19-0157

STATE OF MONTANA,

           Plaintiff and Appellee,


v.

JACQUELINE BLACK,

           Defendant and Appellant


                                     ORDER



     Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 1, 2020, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                    March 19 2020